--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

BETWEEN:

ELAINE SANDERS, Business person, [Address]

(the “Executive”)

AND:

NOVACOPPER INC., a company incorporated pursuant to the laws of British
Columbia and having its registered office in British Columbia at Suite 2300 –
200
Granville Street, Vancouver, British Columbia, V6C 1S4

(the “Company”)

WHEREAS:

A. The Company is a natural resource company currently engaged in the
acquisition and exploration of mineral properties;

B. The Company wishes to employ and the Executive wishes to supply her services
in the capacity of Vice President & Chief Financial Officer, on the terms and
conditions set out in this Agreement;

C. The Company and the Executive desire that this employment relationship and
the terms thereof be formally embodied in this Agreement;

     THEREFORE in consideration of the recitals, the following covenants and the
payment of one dollar made by each party to the other, the receipt and
sufficiency of which are acknowledged by each party, the parties agree on the
following terms:

1.

ENGAGEMENT AND DURATION

      1.1 Engagement

The Company hereby employs the Executive as Vice President & Chief Financial
Officer and the Executive accepts such employment.

--------------------------------------------------------------------------------

-2-

  1.2

Term

The Executive's employment pursuant to the terms of this Agreement shall
commence effective November 13, 2012 and shall continue indefinitely, unless and
until terminated as set forth herein.

2.

DUTIES

   

2.1

Performance of Duties

The Executive shall act as Vice President & Chief Financial Officer, and the
Executive shall perform such services and duties as are normally provided by a
Vice President & Chief Financial Officer of a company in a business and of a
size similar to the Company’s, and such other services and duties as may
reasonably be assigned from time to time.

  2.2

Other Boards or Committees

The Executive’s performance of reasonable personal, civic or charitable
activities or the Executive’s service on any boards or committees of any private
or public companies shall not be deemed to interfere with the performance of the
Executive’s services and responsibilities to the Company pursuant to this
Agreement, so long as there is no conflict between the business of the Company
and the business of the private or public companies. The Executive agrees to
inform the Board forthwith upon the Executive being appointed to any such board
or committee. The Executive’s right to participate on such boards or committees
shall be subject to approval of the Board, which approval will not be
unnecessarily withheld. The Board acknowledges that as of the date of this
Agreement, the Executive is a director of the companies set forth in Schedule A
hereto, and approves the Executive’s right to participate on such boards.

  2.3

Principal Place of Work

The Executive shall perform her duties at the Company’s principal executive
offices, which are currently located in Vancouver, British Columbia or at such
other location within 50km of the current office. The Executive acknowledges
that her duties and responsibilities may involve a reasonable amount of
traveling.

  2.4

Reporting

The Executive shall report directly to the President and CEO.

  2.5

Instructions

The Executive will, subject to the terms of this Agreement, comply promptly and
faithfully with the reasonable and lawful instructions, directions, requests,
rules and regulations of the Board of Directors and the CEO.

--------------------------------------------------------------------------------

-3-

3.

REMUNERATION AND BENEFITS


  3.1

Salary

The Company shall pay to the Executive for her services under this Agreement an
annual salary of $299,600 subject to all applicable statutory deductions and
payable in substantially equal installments on the dates that the Company has
established for paying wages to its employees.

  3.2

Annual Review

The annual salary referred to in paragraph 3.1 shall be reviewed at least
annually by the CEO in consultation with the Executive. The CEO shall make
recommendations to the Board of Directors or the compensation committee of the
Board of Directors ("Compensation Committee") regarding appropriate salary
adjustments. The annual salary referred to in paragraph 3.1 shall be increased
by such amount as is determined by the Board of Directors or the Compensation
Committee in its sole discretion taking into consideration the recommendations
of the CEO, the performance of the Executive and the performance of the Company
provided, however, that in no event shall the annual salary be less than the
annual salary payable in the previous fiscal year.

  3.3

Reimbursement of Expenses

The Company shall reimburse the Executive for all reasonable expenses incurred
by her in the performance of this Agreement provided that the Executive provides
the Company with written expense accounts with respect to each calendar month.
The Company will provide the Executive with, or reimburse the Executive for,
services and fees necessary for the performance of the Executive's duties
including, but not limited to, membership in the Executive's professional
institute, stock information accounts and fax lines.

  3.4

Medical Benefits

The Company shall provide the Executive with group life, long-term disability,
extended medical and dental insurance coverage (“benefit coverage”) in
accordance with the terms of the benefit plans in effect from time to time and,
to the extent provided by such plans, the Company shall extend medical and
dental insurance coverage to the Executive’s spouse and child dependants. The
Company may, in the Company’s discretion, change such benefit coverage or amend
such benefits from time to time, as long as such changes do not apply solely to
the Executive.

  3.5

Directors and Officers Liability Insurance

The Company shall provide the Executive with directors’ and officers’ liability
insurance appropriate to the nature of her responsibilities under this
Agreement. The directors’ and officers’ liability insurance will be subject to
the terms and conditions of the insurance policy’s coverage.

--------------------------------------------------------------------------------

-4-

  3.6

Vacation

The Executive shall be entitled to five weeks of paid vacation for each fiscal
year of the Company. The Executive shall be entitled to a pro-rata portion of
the Executive’s vacation entitlement for any part year of employment. The
Executive shall take such vacation only at times approved in advance by the CEO,
which approval shall not be unreasonably withheld. The Executive shall be
covered by the Company’s vacation policy for banking of vacation days. In
addition, the Executive shall be entitled to statutory holidays and the number
of paid holidays provided for under the policies and procedures of the Company,
as they exist from time to time.

  3.7

Other Benefits

In addition to any other compensation or benefits to be received by the
Executive pursuant to this Agreement, the Executive shall be eligible to
participate in all executive benefits which the Company may from time to time
provide to its senior executives. For greater certainty, and among other things,
the Executive shall be eligible to participate in the Company's Stock Option
Plan, as amended from time to time. All stock options grants are at the
discretion of the Company’s Board of Directors and are subject to, and will be
made in accordance with, the guidelines of the Toronto Stock Exchange and the
Company’s Employee Stock Option Plan.

The Executive will receive an initial grant of 150,000 options, subject to the
approval of the Board of Directors, in recognition of her appointment. A
recommendation to grant these options will be made at the next meeting of the
Compensation Committee of the Board of Directors. It will be recommended that
2/3 of these options to vest on April 30, 2013 and 1/3 to vest on April 30,
2014. Vesting shall be conditional upon the optionee accepting a position with
the Company. The terms and conditions of the options, including the manner of
exercise, will be in accordance with the terms of the Plan and the requirements
of the Toronto Stock Exchange and applicable securities laws. Pricing of the
stock option will be the greater of $3.11 or the market price of the Company’s
common shares on the Toronto Stock Exchange (the “TSX”) on the day prior to the
effective date of the grant (“Grant Date”). The Grant Date shall be July 10,
2012.

  3.8

Equipment

The Company shall provide the Executive with such equipment as the Executive and
CEO agree is necessary for performance of the Executive's duties which shall
include a computer, fax machine, personal digital assistant and a cell phone for
use in carrying out Company business.

  3.9

Annual Incentive Program

The Executive shall be entitled to participate in the Company’s Annual Incentive
Program (the “Annual Incentive Program”) according to the terms of the Annual
Incentive Program which Annual Incentive Program the Company may, in the
Company’s discretion, change or amend from time to time.

--------------------------------------------------------------------------------

-5-

4.

CONFIDENTIALITY AND NON-DISCLOSURE


  4.1

“Confidential Information”

The term “Confidential Information” means any and all information concerning any
aspect of the Company not publicly disclosed, which the Executive may receive or
develop as a result of her engagement by or involvement with the Company, and
including all technical data, concepts, reports, programs, processes, technical
information, trade secrets, systems, business strategies, financial information
and other information unique to the Company. All Confidential Information,
including notes, diagrams, maps, reports, notebook pages, memoranda, sample
materials and any excerpts thereof that include Confidential Information are the
property of the Company or parties for whom the Company acts as agent or who are
customers of the Company, as the case may be, and are strictly confidential to
the Company and/or such parties. The Executive shall not make any unauthorized
disclosure or use of and shall use her best efforts to prevent unauthorized
disclosure or use of such Confidential Information.

  4.2

Equitable Remedies

The Executive acknowledges that any unauthorized disclosure or use of such
Confidential Information by the Executive may result in material damages to the
Company and that the Company shall be entitled to seek injunctive relief or any
other legal or equitable remedy to prohibit, prevent or enjoin unauthorized
disclosure or use of Confidential Information by the Executive. The Executive
acknowledges and agrees that her unauthorized disclosure or use of Confidential
Information will cause irreparable harm to the Company that could not be
adequately compensated by damages.

  4.3

Use of Confidential Information

Except as authorized by the Company, the Executive will not:

  (a)

duplicate, transfer or disclose nor allow any other person to duplicate,
transfer or disclose any of the Company’s Confidential Information; or

        (b)

use the Company’s Confidential Information without the prior written consent of
the Company.


  4.4

Protection of Confidential Information

The Executive will safeguard all Confidential Information at all times so that
it is not exposed to or used by unauthorized persons, and will exercise at least
the same degree of care used to protect the Executive’s own Confidential
Information.

--------------------------------------------------------------------------------

-6-

  4.5

Exception

The restrictive obligations set forth above shall not apply to the disclosure or
use of any information which:

  (a)

is or later becomes publicly known under circumstances involving no breach of
this Agreement by the Executive;

        (b)

is already known to the Executive at the time of receipt of the Confidential
Information;

        (c)

is lawfully made available to the Executive by a third party;

        (d)

is disclosed by the Executive pursuant to a requirement of a governmental
department or agency or disclosure is otherwise required by operation of law,
provided that the Executive gives notice in writing to the Company of the
required disclosure immediately upon her becoming advised of such required
disclosure and provided also that the Executive delays such disclosure so long
as it is reasonably possible in order to permit the Company to appeal or
otherwise oppose such required disclosure and provides the Company with such
assistance as the Company may reasonably require in connection with such appeal
or other opposition;

        (e)

is disclosed to a third party under an approved confidentiality agreement; or

        (f)

is disclosed in the course of the Executive's proper performance of the
Executive's duties under this Agreement.


  4.6

Removal of Information

The Executive will not, without the written consent of the CEO, remove any
information relating to the Company, or any third party with which the Company
is conducting business from the premises where the Executive is working, unless
required in the normal course of her duties.

  4.7

New Discoveries

Any inventions, discoveries or improvements in systems, methods and processes
made by the Executive in the course of her employment and any mineral
discoveries and opportunities to acquire mineral assets or interests therein
which come to the Executive will be disclosed to the Company forthwith and shall
belong to and be the absolute property of the Company.

  4.8

Survival

The provisions of this Article 4 shall survive the termination of this
Agreement.

--------------------------------------------------------------------------------

-7-

  4.9

Non-Solicitation

The Executive shall not, for a period of one (1) year following the termination
of the Executive’s employment for any reason, without the prior written consent
of the Board, for her account or jointly with another, either directly or
indirectly, for or on behalf of herself or any individual, partnership,
corporation or other legal entity, as principal, agent, employee or otherwise,
solicit, influence, entice or induce, attempt to solicit, influence, entice or
induce:

  (a)

any person who is employed by the Company or any affiliated company to leave
such employment; or

        (b)

any person, firm or corporation whatsoever, who or which has at any time in the
last two (2) years of her employment with the Company or any predecessor of the
Company, been a customer of the Company, an affiliate company, or of any of
their respective predecessors, provided that this subsection shall not prohibit
the Executive from soliciting business from any such customer if the business is
in no way similar to the business carried on by the Company, an affiliated
company, any of their respective predecessors, subsidiaries or associates to
cease its relationship with the Company or any affiliated company.

The Executive agrees that all restrictions contained in this Agreement are
reasonable and valid and all defenses to the strict enforcement thereof by the
Company are waived by the Executive.

  4.10

Equitable Relief

The Executive agrees that, in the event he/she violates any of the restrictions
referred to in sections 4 the Company shall suffer irreparable harm and shall be
entitled to preliminary and permanent injunctive relief and any other remedies
in law or in equity which the court deems fit.

5.

DELIVERY OF RECORDS

Upon the termination of the employment of the Executive by the Company, the
Executive will deliver to the Company all books, records, lists, brochures and
other property belonging to the Company or developed in connection with the
business of the Company, and will execute such transfer documentation as is
necessary to transfer such property or intellectual property to the Company.

6.

TERMINATION

   

6.1

The Executive’s Right to Terminate

The Executive may terminate her obligations under this Agreement:

--------------------------------------------------------------------------------

-8-

  (a)

at any time upon providing three months’ notice in writing to the Company; or

        (b)

upon a material breach or default of any material term of this Agreement by the
Company provided that the Executive advises the Company in writing of such
material breach or default within ninety (90) days of the date the Executive has
become aware (or reasonably should have become aware) of the breach or default,
and such material breach or default has not been remedied within 30 days after
such written notice has been delivered by the Executive to the Company.

The Company may waive the notice requirements set out in paragraph (a) above in
whole or in part and if it does so, the Executive's entitlement to remuneration
and benefits as set out in sections 6.3 and 6.4 as applicable will apply as of
the date the Company waives such notice.

  6.2

Company’s Right to Terminate

The Company may terminate the Executive’s employment under this Agreement at any
time:

  (a)

for just cause which shall include, without limitation, any of the following
events:

          (i)

theft, dishonesty or fraud by the Executive with respect to the business of the
Company;

          (ii)

the conviction of the Executive for a criminal offence that gives rise or is
likely to give rise to the Company's stock becoming ineligible for listing on
any stock exchange or market or the Company's stock being subject to a
cease-trade order by a Canadian or US securities regulatory authority; or

          (iii)

any and all other omissions, commissions or other conduct which would constitute
just cause at law; or

          (b)

upon the Executive dying or becoming permanently disabled or disabled for a
period exceeding 180 consecutive days or 180 non-consecutive days calculated on
a cumulative basis over any two year period during the term of this Agreement.
The Executive shall be deemed to have become disabled if, because of ill health,
physical, mental disability or for other causes beyond the control of the
Executive, the Executive has been unable or unwilling or has failed to perform
the Executive's duties under this Agreement; or

          (c)

at any time upon making the severance payment contemplated in Section 6.3 to the
Executive.


--------------------------------------------------------------------------------

-9-

  6.3

Severance Payment

In the event of the termination of the Executive's employment:

  (a)

by the Executive pursuant to subsection 6.1(b) of this Agreement; or

        (b)

by the Company pursuant to subsection 6.2(c) or by the Company in breach of this
Agreement;

the Company shall pay to the Executive within 10 days of such termination a
severance payment equal to:

  a)

an amount equal to the Executive’s annual salary at the time of termination of
the Executive’s employment plus the Executive’s annual incentive target for the
fiscal year pursuant to the Company’s Annual Incentive Program, multiplied by
two in the event that such termination occurs before the first anniversary of
the Agreement; or

        b)

an amount equal to the Executive’s annual salary at the time of termination of
the Executive’s employment plus the Executive’s annual incentive earned in the
previous fiscal year pursuant to the Company’s Annual Incentive Program,
multiplied by two in the event that such termination occurs on or after the
first anniversary of the Agreement.

The Company shall continue the Executive's group insurance benefits, if any,
under section 3.4 for 12 months after the date of termination, provided that if
the Company is unable to continue any such benefit by reason of the termination
of employment, it will instead pay to the Executive an amount equal to the
present value of the Company's cost of providing such benefit to the Executive
for a period of 12 months.

In addition, the Company shall reimburse the Executive within 10 days of such
termination for all expenses as contemplated by section 3.3.

  6.4

Compensation Otherwise Due to the Executive on Termination

In the event of the termination of the Executive's employment under this
Agreement in circumstances other than those set out in section 6.3 of this
Agreement, the Company shall pay the following amounts to the Executive within
10 days of the termination:

  (a)

if terminated pursuant to subsections 6.1(a) or 6.2(a) of this Agreement, the
Company shall pay to the Executive her then-current annual salary accrued
pursuant to section 3.1 of this Agreement as of the date of termination or
effective date of resignation, as applicable; or

        (b)

if terminated pursuant to subsection 6.2(b) of this Agreement, the Company shall
pay to the Executive:


--------------------------------------------------------------------------------

-10-

  (i)

her then-current annual salary accrued pursuant to this Agreement as of the date
of termination; and

        (ii)

a lump sum equal to the Executive’s annual salary at the time of termination of
the Executive’s employment within 10 days after Executive or the executor of her
estate (as applicable) executes a release without revocation as described in
Article 6.7.


  6.5

Property Interests

If the Executive's employment with the Company is terminated, and within two
years of such termination, the Executive acquires directly or indirectly other
than from the Company or its subsidiaries any present or future interest in any
mining claims or properties or mineral interests within 10 kilometres of the
external boundaries of any mineral property held by the Company during the time
the Executive was employed by the Company, the Executive will offer the Company,
in writing the right to acquire such interest in exchange for reimbursement of
her direct and indirect acquisition costs. The Company shall have 30 days after
receipt of such offer to accept the offer and 90 days after receipt of such
offer to reimburse such costs.

  6.6

Resignations

Upon termination of the Executive for whatever reason the Executive shall
forthwith execute and deliver to the Company her written resignation from any
and all offices of the Company and its affiliates, without claim for
compensation for loss of office.

  6.7

Payments in Full Settlement

The Executive acknowledges and agrees that the payments pursuant to this Article
6 shall be in full satisfaction of all claims, losses, costs, damages or
expenses in connection with the termination of her employment, including
termination pay and severance pay pursuant to any applicable labour laws as
amended from time to time. Except as provided in this Article, the Executive
shall not be entitled to any further termination payments, damages or
compensation whatsoever in connection with the employment of the Executive and
the termination thereof. As a condition precedent to any payment pursuant to
this Article, the Executive agrees to deliver to the Company, prior to any such
payment, a full and final release from all actions and claims in connection with
the termination of her employment or any losses, costs, damages or expenses
resulting there from in favour of the Company, its affiliates, subsidiaries,
directors, officers, employees and agents in a form satisfactory to the Company
and the Executive.

--------------------------------------------------------------------------------

-11-

7.

CHANGE OF CONTROL

   

7.1

Termination by Company

In the event that within the twelve (12) month period immediately following a
Change of Control (as defined in section 7.2 of this Agreement), any of the
following occur:

  (a)

a material change (other than a change that is clearly and exclusively
consistent with a promotion) in the Executive’s position, duties,
responsibilities, title or office in effect immediately prior to any Change of
Control;

        (b)

a material reduction in the Executive’s Base Salary in effect immediately prior
of any Change of Control;

        (c)

any material breach by the Company of any material provision of this Agreement;
or

then, at the Executive’s election, of which the Executive shall advise the
Company, by notice in writing within ninety (90) days of the Change of Control
event, this Agreement shall be deemed to have been terminated by the Company and
the Company shall pay to the Executive within 10 days of such termination a
severance payment equal to:

  a)

an amount equal to the Executive’s annual salary at the time of termination of
the Executive’s employment plus the Executive’s annual incentive target for the
fiscal year pursuant to the Company’s Annual Incentive Program, multiplied by
two in the event that such termination occurs before the first anniversary of
the Agreement; or

        b)

an amount equal to the Executive’s annual salary at the time of termination of
the Executive’s employment plus the Executive’s annual incentive earned in the
previous fiscal year pursuant to the Company’s Annual Incentive Program,
multiplied by two in the event that such termination occurs on or after the
first anniversary of the Agreement.

The Company shall continue to provide all medical and health care benefits and
all other benefits that it is permitted or able to provide under the applicable
rules of the relevant plans for a period of twelve (12) months from the date of
the Executive’s election following a Change of Control provided that if the
Company is unable to continue any such benefit by reason of the termination of
employment, it will instead pay to the Executive an amount equal to the present
value of the Company's cost of providing such benefit to the Executive for a
period of 12 months. The Executive further agrees that compensation payable
pursuant to this section 7.1 is in lieu of the severance package payable under
section 6 of this Agreement and shall be the maximum compensation to which the
Executive is entitled to receive in lieu of reasonable notice, and the Company
will have no further obligations to the Executive with respect to the
termination of this Agreement or his/her employment, including, without
limitation, further severance pay or damages.

--------------------------------------------------------------------------------

-12-

  7.2

Change of Control.

For the purposes of this agreement, a “Change of Control” means any of the
following:

  (a)

at least 50% in fair-market value of all the assets of the Company are sold to a
party or parties acting jointly or in concert (as determined pursuant to the
Ontario Securities Act, R.S.O. 1990, c.S.5, as amended (the “OSA”), mutatis
mutandis) in one or more transactions occurring within a period of two (2)
years; or

        (b)

there is a direct or indirect acquisition by a person or group of persons acting
jointly or in concert of voting shares of the Company that when taken together
with any voting shares owned directly or indirectly by such person or group of
persons at the time of the acquisition, constitutes 40% or more of the
outstanding voting shares of the Company, provided that the direct or indirect
acquisition by Electrum Strategic Resources LLC (“Electrum”) of voting shares of
the Company shall not constitute a “Change of Control” unless the acquisition of
such additional voting shares when taken together with any voting shares or
securities convertible into voting shares (“Convertible Securities”) held
directly or indirectly by Electrum at the time of acquisition constitutes 50% or
more of the outstanding voting shares of the Company. For purposes of this
paragraph (b), all Convertible Securities owned by Electrum will be deemed to be
fully converted or exercised and the number of outstanding voting shares of the
Company will be adjusted to reflect such conversion or exercise and Electrum
includes all persons acting jointly or in concert with Electrum; or

        (c)

a majority of the then-incumbent Board of Directors’ nominees for election to
the Board of Directors of the Company are not elected at any annual or special
meeting of shareholders of the Company.

        (d)

the Company is merged, amalgamated, consolidated or reorganized into or with
another body corporate or other legal person and, as a result of such business
combination, more than 40% of the voting shares of such body corporate or legal
person immediately after such transaction are beneficially held in the aggregate
by a person or body corporate (or persons or bodies corporate acting jointly or
in concert) and such person or body corporate (or persons or bodies corporate
acting jointly or in concert) beneficially held less than 40% of the voting
shares of the Company immediately prior to such transaction.

Notwithstanding the foregoing provisions of paragraphs 7.2(a), (b) and (d),
unless otherwise determined in a specific case by majority vote of the Board of
Directors, a “Change of Control” shall not be deemed to have occurred for the
purposes of paragraphs (a), (b), and (d) solely because the Company, an entity
in which the Company directly or indirectly beneficially owns 50% or more of the
outstanding voting shares (a “Subsidiary”), or any Company sponsored employee
stock ownership plan or any other employee benefit plan of the Company or any
Subsidiary either files or becomes obligated to file a report or a proxy
statement under National Instruments NI 51-102 (Continuous Disclosure), NI
62-103 (Early Warning) or NI 81-102 (Mutual Funds) (or any successor schedule,
form or report or item therein) under the OSA, or in any other fashion
authorized by a regulatory authority having due jurisdiction, disclosing
beneficial ownership by it of voting shares of the Company, whether in excess of
forty percent (40%) or otherwise, or because the Company reports that a change
in control of the Company has occurred or will occur in the future by reason of
such beneficial ownership; nor if the Company is a party to any amalgamation,
merger or similar transaction involving only the Company and its Subsidiaries
and which does not result in any change of beneficial ownership of any shares of
the Company or of the shares received by former shareholders of the Company in
any new entity resulting from that transaction.

--------------------------------------------------------------------------------

-13-

8.

INDEMNIFICATION

The Company and the Executive agree to execute the attached Indemnity Agreement.

9.

PERSONAL NATURE

The obligations and rights of the Executive under this Agreement are personal in
nature, based upon the singular skill, qualifications and experience of the
Executive.

10.

RIGHT TO USE EXECUTIVE’S NAME AND LIKENESS

During the term of this Agreement, the Executive hereby grants to the Company
the right to use the Executive’s name, likeness and/or biography in connection
with the services performed by the Executive under this Agreement and in
connection with the advertising or exploitation of any project with respect to
which the Executive performs services for the Company.

11.

LEGAL ADVICE

The Executive hereby represents, warrants and acknowledges to the Company that
he has had the opportunity to receive independent legal advice prior to the
execution and delivery of this Agreement.

12.

WAIVER

No consent or waiver, express or implied, by any party to this Agreement of any
breach or default by any other party in the performance of its obligations under
this Agreement or of any of the terms, covenants or conditions of this Agreement
shall be deemed or construed to be a consent or waiver of any subsequent or
continuing breach or default in such party’s performance or in the terms,
covenants and conditions of this Agreement. The failure of any party to this
Agreement to assert any claim in a timely fashion for any of its rights or
remedies under this Agreement shall not be construed as a waiver of any such
claim and shall not serve to modify, alter or restrict any such party’s right to
assert such claim at any time thereafter.

--------------------------------------------------------------------------------

-14-

13.

NOTICES

   

13.1

Delivery of Notice

Any notice relating to this Agreement or required or permitted to be given in
accordance with this Agreement shall be in writing and shall be personally
delivered or mailed by registered mail, postage prepaid to the address of the
parties set out on the first page of this Agreement. Any notice shall be deemed
to have been received if delivered, when delivered, and if mailed, on the fifth
day (excluding Saturdays, Sundays and holidays) after the mailing thereof. If
normal mail service is interrupted by strike, slowdown, force majeure or other
cause, a notice sent by registered mail will not be deemed to be received until
actually received and the party sending the notice shall utilize any other
services which have not been so interrupted or shall deliver such notice in
order to ensure prompt receipt thereof.

  13.2

Change of Address

Each party to this Agreement may change its address for the purpose of this Part
11 by giving written notice of such change in the manner provided for in
paragraph 11.1.

14.

APPLICABLE LAW

This Agreement shall be governed by and construed in accordance with the laws of
the province of British Columbia and the federal laws of Canada applicable
therein, which shall be deemed to be the proper law hereof. The parties hereto
hereby submit to the jurisdiction of the courts of British Columbia. All
obligations of the parties under this Agreement are subject to receipt of all
necessary approvals of the applicable securities regulatory authorities.

15.

SEVERABILITY

If any provision of this Agreement for any reason be declared invalid, such
declaration shall not affect the validity of any remaining portion of the
Agreement, which remaining portion shall remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated,
and it is hereby declared the intention of the parties that they would have
executed the remaining portions of this Agreement without including therein any
such part, parts or portion which may, for any reason, be hereafter declared
invalid.

16.

ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the parties hereto and
there are no representations or warranties, express or implied, statutory or
otherwise other than set forth in this Agreement and there are no agreements
collateral hereto other than as are expressly set forth or referred to herein.
This Agreement cannot be amended or supplemented except by a written agreement
executed by all parties hereto.

17.

NON-ASSIGNABILITY

This Agreement shall not be assigned by any party to this Agreement without the
prior written consent of the other parties to this Agreement.

18.

BURDEN AND BENEFIT

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

19.

TIME

Time is of the essence of this Agreement.

--------------------------------------------------------------------------------

-15-

20.

COUNTERPARTS

This Agreement may be executed in counterparts and such counterparts together
shall constitute one and the same instrument.

IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the _5th_ day of November, 2012.

NOVACOPPER INC.

/s/ Rick Van Nieuwenhuyse   Per: RICK VAN NIEUWENHUYSE     PRESIDENT AND CHIEF
EXECUTIVE OFFICER  

 


 

/s/ Elaine Sanders   ELAINE SANDERS  


--------------------------------------------------------------------------------

-16-

SCHEDULE A

--------------------------------------------------------------------------------